Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is a statement of reasons for the indication of allowable subject matter: the prior art lacks comparing, by the processor, the first prize value to the second prize value to determine the higher value in response to a first detection time of the first sporting event outcome being equal to a second detection time of the second sporting event outcome; and retrieving, by the processor, the first prize value or the second prize value based on the comparison.  The closest art U.S. Pat. Pub. No. 2011/0256925 to Schipani Fig. 2 64 determines bet outcomes but does not make the claimed comparison.  U.S. Pat. No. 10/360.764 to Asher Fig. 7 124 receives results from sporting events based on multiple inputs from players but does not compare results before selecting a first or second prize value.  U.S. Pat. Pub. No. 20200342717 to Nelson Fig. 4A resolves first player inputs based on a preceding event yet that event is resolved previously before receiving second player inputs.  

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
6.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
7.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715